            Case 7:17-cv-03583-PED Document 54 Filed 06/11/20 Page 1 of 4


                                                                        David A. Tauster
                                                                        Associate
                                                                        T 516-832-7559
                                                                        dtauster@nixonpeabody.com

                                                                        50 Jericho Quadrangle
                                                                        Suite 300
                                                                        Jericho, NY 11753-2728
                                                                        516-832-7500




                                             June 11, 2020

Via ECF

Hon. Paul E. Davison, U.S.M.J.
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601-4150

RE: Salto, et al. v. Alberto’s Construction, LLC, et al.
    Docket No. 7:17-cv-03583 (PED)

Dear Judge Davison:

        This firm represents all Defendants in the above referenced matter. We write pursuant to
Your Honor’s order of April 24, 2020, requiring Defendants to file certified English translations
of their submission at Docket No. 49, pages 10-12. See D.E. 52.

        Attached please find the certified translation of pages 11-12, as well as the Translation
Certification from Morningside Translations. Please note that page 10 was already in English, as
the only text on the page reads “Exhibit ‘B’”.

        Please do not hesitate to contact undersigned counsel if you have any questions or would
like to discuss this matter further. We thank Your Honor for all courtesies extended.

                                             Respectfully submitted,

                                             /s/ David A. Tauster
                                             David A. Tauster

Encls.

cc:        All counsel of record (via ECF)




4846-9217-9647.1
      Case 7:17-cv-03583-PED Document 54 Filed 06/11/20 Page 2 of 4



            Case 7:17-cv-03583-PED Document 49 Filed 01/10/20 Page 11 of 12




Invoice: 001-003-000001283                                       20200301005C00028



          TRUE COPY OF DOCUMENTS EXHIBITED IN ORIGINAL No. 20200301005C00028



REASON: Pursuant to Art. 18 paragraph 5 of the Notary Law, I attest that the above photocopy(ies) is (are)
the same as the original document(s) that correspond(s) to the OFFICIAL NOTICE and that was shown to
me in 1 sheet(s) of notarial paper. Once the certification(s) is (are) made, the document(s) is (are) returned
in 1 sheet(s) and a copy is kept in the Book of Certifications. The truthfulness of its (their) contents and the
proper use of the certified document(s) is the exclusive responsibility of the person(s) using them.
AZOGUES, JANUARY 8, 2020, (11:35).

         [illegible signature]                         [There is a seal: DR. LIA J. NEIRA PALOMEQUE.
         NOTARY LIA JOSEFINA NEIRA PALOMEQUE           FIFTH NOTARY. AZOGUES. ECUADOR]
         FIFTH NOTARY OF THE AZOGUES CANTON
        Case 7:17-cv-03583-PED Document 54 Filed 06/11/20 Page 3 of 4



             Case 7:17-cv-03583-PED Document 49 Filed 01/10/20 Page 12 of 12

                                                                                 Azogues 01/08/2020



MR. DAVID A TAUSTER
CARLOS RIVERA’S LEGAL ADVISOR
CITY. -
                                 [There is a seal: DR. LIA J. NEIRA PALOMEQUE.
                                 FIFTH NOTARY. AZOGUES. ECUADOR]

Dear Sirs,

In response to your request received, I must inform that:

    •    On March 2, 2019, the amount of twenty thousand American dollars (USD 20,000.00)
         was paid to Mr. Robinson Gilberto Salto Z. with check document support.
    •    On March 5, 2019, the amount of twenty thousand American dollars (USD 20,000.00)
         was paid to Mr. Robinson Gilberto Salto Z. with check document support.
    •    The addition of the two amounts results in a total amount of forty thousand American
         dollars (USD 40,000.00), which is the amount owed to Robinson Gilberto Salto Z. with
         Identity Card No. 030054120-8



         The information is confidential and is intended solely for the recipient, who may use it
         as he deems convenient for his interests.


         Yours faithfully,

         [Illegible signature]
         Rómulo H. Rivera
            Case 7:17-cv-03583-PED Document 54 Filed 06/11/20 Page 4 of 4




                             TRANSLATION CERTIFICATION

Date: June 5, 2020

To whom it may concern:
This is to certify that the attached translation is an accurate representation of the documents
received by this office. The translation was completed from:
      •   Spanish (Latin America)
To:
      •   English (USA)
The documents are designated as:
   • Spanish Pages for Certified Translation.pdf

Leslie Yale, Project Manager in this company, attests to the following:
“To the best of my knowledge, the aforementioned documents are a true, full and accurate
translation of the specified documents.”



Signature of Leslie Yale




                                                      Global Solutions. Local Expertise.
